DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105398526 issued to Yue (published 3/16/2016).
Regarding Claim 1, Yue teaches of a folding vehicle with a frame body (1), wherein the frame body comprises a front split ring (101) and a rear split ring (102) connected by a folding mechanism (4), and after folding, the front split ring (101) and the rear split ring (102) form a closed loop (see for example Figure 20 where the front 101 and rear 102 frames form the left and right halves for the closed loop in Figure 20).
Regarding Claim 5, Yue teaches a bottom end of the front split ring (101) is hinged (at folding mechanism 4) with a bottom end of the rear split ring (102) to form the folding mechanism (4), and a locking device (locking plate 403) is also provided at the hinge position, and the upper end of the front split ring (101) and an upper end of the rear split ring (102) are both free ends.
Regarding Claim 6, Yue teaches an upper end of the front split ring (101) is connected with an upper end of the rear split ring (102) to form the folding mechanism (4), and a locking 
Regarding Claim 7, Yue teaches a lower part of the front split ring (101) is a rotatable front fork (11), a front wheel (301) is reversibly disposed on the front fork (11), and a rear wheel (302) is foldably disposed on the rear split ring (102), and after folding, the front wheel (301) is turned over to one side of the closed loop body and embedded in the closed loop body (see Figures 15 and 16), and the rear wheel (302) is flipped to the other side of the closed loop body and embedded in the closed loop body (see Figures 15 and 16).
Regarding Claim 8, Yue teaches a handlebar (603) assembly extends from an upper portion of the front split ring (101) and is coupled (rotating shaft 8) to the front fork (11), the handlebar (603) assembly including a handlebar riser (602) and a grip (see Figure 1) at an upper end of the handlebar riser (602), and the handlebar riser (602) is a telescopic tube with a locking device (see Figure 18).
Regarding Claim 9, Yue teaches an outer end of the grip is bendable toward an inner side of the folding vehicle (see Figure 20), and after folding, the grip forms a handle for the user to lift the folding vehicle (the vehicle is capable of being lifted by the grip in the configuration shown in Figure 20).
Regarding Claim 10, Yue teaches an upper part of the rear split ring (102) is further provided with a seat assembly, the seat assembly comprising a seat riser (10) and a seat (2) provided at a top end of the seat riser (10), wherein the seat riser (10) is a telescopic (Figure 11 shows the seat in lowered telescopic position) tube with a locking device.
Regarding Claim 11, Yue teaches a folding foot pedal (shown extended in Figure 1 and folded in Figure 19) disposed on the front split ring (101), the folding foot pedal (12) being .
Allowable Subject Matter
Claims 2-4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: a folding vehicle that includes front and rear split rings that are connected by a folding mechanism, where after folding the front and rear split rings from a closed loop, where in re claim 2 the folding mechanism is pull telescopic section with a locking device, where the front split ring is connected to a front end of the pull telescopic section and the rear split ring is connected to the rear end of the pull telescopic section; and in re claim 12  where both the front and rear split rings are semi-circular rings, in combination with the other elements recited not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618